WILBUR, Circuit Judge.
Petitioner asks for a writ of habeas corpus. Pie alleges that he is imprisoned in the United States Penitentiary at McNeil Island, Washington, by reason of a judgment and commitment issued by the United Slates District Court of Oregon. He alleges that he plead guilty but claims that he was denied assistance of counsel. A prior application for a writ of habeas corpus was made to the United Slates District Court for the Western District of Washington and denied. The application to the Senior Circuit Judge for a writ of habeas corpus is denied. See United States ex rel. Bernstein v. Hill, 3 Cir., 71 F.2d 159.